DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 15 are amended. Claim 4 is cancelled.
Claims 1-3 and 5-18 are pending for examination below.

Response to Arguments
Applicant's arguments filed 12 January 2021 with regard to the Double Patenting rejection have been fully considered but they are not persuasive.
Applicant argues that the subject matter of claim 4, which was not rejected under the Double Patenting section, has been incorporated into independent claims 1 and 15 and thus the rejection is moot. 
In response, this is not persuasive, because the application 16/491,318 has also been amended to incorporate the bubbling bed, turbulent bed, or fast-fluidized bed reactor (subject matter of instant claim 4) into independent claim 1, and thus the double patenting rejection is maintained. 
Applicant’s arguments, see Remarks, filed 12 January 2021, with respect to the rejection(s) of claim(s) 1, 11, and 15 under Smith and/or Lomas have been fully considered and are persuasive. The previously presented rejection over Smith did not address the type of riser reactor and Smith does not explicitly teach a fast-fluidized, turbulent, or bubbling bed reactor. For Lomas, the argument that there is no motivation .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, and 12 of copending Application No. 16/491,318 (US 2020/0017427) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications teach a process for forming olefins including ethylene, propylene, and butene, where the process comprises cracking a naphtha or butane feed to produce the olefins, the reactor comprises an upstream reactor section which is fast-fluidized, bubbling bed, or turbulent bed, and a downstream reactor section, where the upstream reactor section has an average cross-sectional area of at least 150% the average cross-sectional area of the downstream section, and further comprises processing the spent catalyst by passing the catalyst to a processor, processing the catalyst, and sending the processed catalyst back to the reactor. 
The applications differ in that Application ‘318 does not specifically teach in the claims that the processor is a combustor where supplemental fuel is burned to heat the catalyst, or that the heated catalyst is passed back to the reactor. However, one of ordinary skill in the art would look to the specification of Application ‘318 to determine the process which may be encompassed by the claimed processing. Application ‘318 teaches that the processor comprises combustion, that the catalyst may be heated in the catalyst processing (combustor) portion and that a supplemental fuel may be utilized to heat the catalyst (paragraph [0033], toward the end of the paragraph). Thus, one of ordinary skill in the art would understand that the catalyst processing of Application ‘318 can encompass the claimed burning a supplemental fuel source in the regenerator to heat the catalyst, and thus the claims of the instant application are obvious over the claims of Application ‘318.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0024276) (cited on IDS of 02/05/2020) and Hedrick (US 4,595,567), in view of Eng (US 2014/0275675) and Lomas et al. (US 2004/0104148) (cited on IDS of 10/08/2019).
With regard to claim 1, Smith teaches a process for catalytic conversion of hydrocarbon feeds to products (paragraph [0008]) comprising the following: 
a) introducing a hydrocarbon feed to a reactor (paragraph [0014]). Smith further teaches that the reactor comprises a first reaction stage having a first diameter (paragraph [0009]) and a second reaction stage having a second diameter (paragraph [0010]), where the first diameter is at least about 1.5 times the second diameter (paragraph [0068]). One of ordinary skill in the art would know that the area of a circle is A=π(d/2)2, thus the ratio of the first area to the second area would be the square of the ratio of the first diameter to the second diameter. Thus, when the ratio of the diameters is at least about 1.5, the ratio of the first area to the second area would be at least about 2.25. This is within the range of a ratio of at least 150% of instant claim 1. Smith further teaches that the first stage 112 is upstream and below the second stage 115 (paragraph [0032], Fig. 1A).
Smith does not explicitly teach that the first (upstream) reaction stage operates as a fast fluidized, turbulent, or bubbling bed. However, Smith teaches that the catalyst is fluidized in the first reaction stage (upstream stage) and that the superficial velocity of the first (upstream) stage is at least 0.6 to no greater than 3 meters per second (2 to 10 ft/s) (paragraph [0162] toward the bottom). 
Lomas teaches that there are 4 types of fluidization regimes known in catalytic reactors, transport, bubbling bed, turbulent beds, and fast fluidized beds (paragraphs [0017] and [0021]). Lomas further teaches that typical superficial velocity in turbulent beds is 0.5 to 1.3 m/s (1.5 to 4 ft/s) and in fast fluidized beds is 1.1 to 2.1 m/s (3.5 to 7 ft/s) (paragraphs [0021]-[0022]). 
Thus, one of ordinary skill in the art would reasonably conclude that the fluidized reaction stage of Smith which has a superficial velocity of 0.6 to 3 m/s (2 to 10 ft/s) is a turbulent or fast fluidized bed as claimed, because the superficial velocity of Smith overlaps the typical superficial velocity of both turbulent and fast fluidized beds, absent any evidence to the contrary.
	b) reacting the feedstream with a cracking catalyst to produce a product (paragraph [0014]).
c) sending the catalyst from the reactor to a regenerator, where the regenerator provides for combustion (combustor) (paragraphs [0097], [0100]). 
Smith teaches that the regenerator may be the regenerator in US 4,595,567 (Hedrick), which is incorporated by reference (paragraph [0100]). Hedrick teaches:
d) regeneration comprises contacting the catalyst with a combustion gas which increases the temperature of the catalyst (column 6, lines 21-26).
Smith also teaches:
e) passing the catalyst from the regenerator to the conversion apparatus (reactor) by omitting the catalyst cooler (paragraph [0101]). This is equivalent to passing the heated catalyst to the reactor.
Smith further teaches that the feed to the reactor can be olefinic hydrocarbons or aliphatic hydrocarbons (paragraph [0178], second column).
Smith and Hedrick do not specifically teach adding a supplemental fuel to the combustor. 
Eng teaches a process for catalytic cracking (paragraph [0004]). Eng further teaches that the cracking is endothermic, so heat is supplied to the reactor to maintain sufficient reaction temperature (paragraph [0005]). Eng also teaches that when light feedstocks are used including C4+ olefinic or aliphatic hydrocarbons, there may be insufficient heat from the coke (paragraphs [0005] and [0013]). Thus, when coke on the catalyst is insufficient, then a supplemental fuel can be introduced to the regenerator to maintain a steady heat balance (paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a supplemental fuel to the regenerator of Smith and Hedrick, because Smith and Hedrick teach combustion of the catalyst to increase the temperature of the catalyst, and Eng teaches that the cracking is endothermic and that when there is not sufficient coke to heat the catalyst, a supplemental fuel can be added in order to maintain a steady heat balance for the reaction (paragraph [0038]).
With regard to claim 2, Smith teaches that the feed comprises naphtha (paragraph [0178], second column).
With regard to claim 3, Smith teaches that the product includes ethylene, propylene and butene (paragraph [0226]).
With regard to claim 5, Smith teaches that the second reaction stage (downstream stage) 115 which is above the upstream stage 112 (see Fig. 1A) has a superficial velocity of at least 9 to no greater than 20 meters per second (30 to 65 ft/s) (paragraph [0164], second column). This is a riser reactor, absent any evidence to the contrary. Lomas teaches that typical superficial velocity in transport regime (dilute phase) beds is greater than 3.7 m/s (greater than 12 ft/s) (paragraph [0019]). Thus, one of ordinary skill in the art would reasonably conclude that the fluidized reaction stage of Smith which has a superficial velocity of 9 to 20 m/s (30 to 65 ft/s) is a dilute phase bed as claimed, because the superficial velocity of Smith is within the typical superficial velocity of a transport (dilute phase) bed, absent any evidence to the contrary.
With regard to claim 6, Smith teaches that the WHSV is 10 to 100 hr-1 (paragraph [0215] on page 27). This is within the range of 0.1 to 100 of instant claim 6.
With regard to claim 7, Smith teaches that the first reaction stage has a superficial gas velocity of at least 0.6 to no greater than 3 meters per second (2 to 10 ft/s) (paragraph [0162 toward the bottom). Smith also teaches that the second reaction stage has a superficial velocity of at least 9 to no greater than 20 meters per second (30 to 65 ft/s) (paragraph [0164], second column). These are within the ranges of 2 to 10 ft/s and 30 to 70 ft/s, respectively, of instant claim 7.
With regard to claim 8, Smith and Hedrick do not specifically teach the weight ratio of the catalyst to the feed.
Lomas teaches a process for catalytic cracking of a feed (paragraph [0027]). Lomas further teaches that the amount of catalyst for a given flow rate of feed will be proportional to the superficial velocity of the feed and the height of the catalyst bed, hence the ratio of catalyst to feed can be controlled by adjusting the height of the catalyst and/or the flow rate of the feed (paragraph [0052]). Thus, Lomas teaches that the ratio of catalyst to feed is a result-effective variable, and can be optimized. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the ratio of catalyst to feed to from 5 to 100 as claimed for the process of Smith and Hedrick, as taught by Lomas, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
With regard to claims 9 and 10, Smith teaches that the catalyst may comprise a zeolite (paragraph [0184]) which may comprise platinum (paragraph [0181]).
With regard to claim 11, Smith teaches a process for catalytic conversion of hydrocarbon feeds to products (paragraph [0008]) comprising the following: 
a) introducing a hydrocarbon feed to a reactor (paragraph [0014]). Smith further teaches that the reactor comprises a first reaction stage having a first diameter (paragraph [0009]) and a second reaction stage having a second diameter (paragraph [0010]), where the first diameter is at least about 1.5 times the second diameter (paragraph [0068]). One of ordinary skill in the art would know that the area of a circle is A=π(d/2)2, thus the ratio of the first area to the second area would be the square of the ratio of the first diameter to the second diameter. Thus, when the ratio of the diameters is at least about 1.5, the ratio of the first area to the second area would be at least about 2.25. This is within the range of a ratio of at least 150% of instant claim 1. Smith further teaches that the first stage 112 is upstream and below the second stage 115 (paragraph [0032], Fig. 1A).
Smith does not explicitly teach that the first (upstream) reaction stage operates as a fast fluidized, turbulent, or bubbling bed. However, Smith teaches that the catalyst is fluidized in the first reaction stage (upstream stage) and that the superficial velocity of the first (upstream) stage is at least 0.6 to no greater than 3 meters per second (2 to 10 ft/s) (paragraph [0162] toward the bottom). Smith teaches that the second reaction stage (downstream stage) 115 which is above the upstream stage 112 (see Fig. 1A) has a superficial velocity of at least 9 to no greater than 20 meters per second (30 to 65 ft/s) (paragraph [0164], second column). This is a riser reactor, absent any evidence to the contrary.
Lomas teaches that there are 4 types of fluidization regimes known in catalytic reactors, transport, bubbling bed, turbulent beds, and fast fluidized beds (paragraphs [0017] and [0021]). Lomas further teaches that typical superficial velocity in transport regime (dilute phase) beds is greater than 3.7 m/s (greater than 12 ft/s) (paragraph [0019]), in turbulent beds is 0.5 to 1.3 m/s (1.5 to 4 ft/s), and in fast fluidized beds is 1.1 to 2.1 m/s (3.5 to 7 ft/s) (paragraphs [0021]-[0022]). 
Thus, one of ordinary skill in the art would reasonably conclude that the fluidized reaction stage of Smith which has a superficial velocity of 0.6 to 3 m/s (2 to 10 ft/s) is a turbulent or fast fluidized bed as claimed and that the fluidized reaction stage of Smith which has a superficial velocity of 9 to 20 m/s (30 to 65 ft/s) is a dilute phase bed as claimed, because the superficial velocity of Smith overlaps the typical superficial velocity of both turbulent and fast fluidized beds for the first stage and is within the typical  superficial velocity of a transport (dilute phase) for the second stage, absent any evidence to the contrary.
b) reacting the feedstream with a cracking catalyst to produce a product (paragraph [0014]).
c) sending the catalyst from the reactor to a regenerator, where the regenerator provides for combustion (combustor) (paragraphs [0097], [0100]). 
Smith teaches that the regenerator may be the regenerator in US 4,595,567 (Hedrick), which is incorporated by reference (paragraph [0100]). Hedrick teaches:
d) regeneration comprises contacting the catalyst with a combustion gas which increases the temperature of the catalyst (column 6, lines 21-26).
Smith also teaches:
e) passing the catalyst from the regenerator to the conversion apparatus (reactor) by omitting the catalyst cooler (paragraph [0101]). This is equivalent to passing the heated catalyst to the reactor.
Smith further teaches that the feed to the reactor can be olefinic hydrocarbons or aliphatic hydrocarbons (paragraph [0178], second column).
Smith and Hedrick do not specifically teach adding a supplemental fuel to the combustor.
Eng teaches a process for catalytic cracking (paragraph [0004]). Eng further teaches that the cracking is endothermic, so heat is supplied to the reactor to maintain sufficient reaction temperature (paragraph [0005]). Eng also teaches that when light feedstocks are used including C4+ olefinic or aliphatic hydrocarbons, there may be insufficient heat from the coke (paragraphs [0005] and [0013]). Thus, when coke on the catalyst is insufficient, then a supplemental fuel can be introduced to the regenerator to maintain a steady heat balance (paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a supplemental fuel to the regenerator of Smith and Hedrick, because Smith and Hedrick teach combustion of the catalyst to increase the temperature of the catalyst, and Eng teaches that the cracking is endothermic and that when there is not sufficient coke to heat the catalyst, a supplemental fuel can be added in order to maintain a steady heat balance for the reaction (paragraph [0038]).
With regard to claim 12, Smith teaches that the first reaction stage has a superficial gas velocity of at least 0.6 to no greater than 3 meters per second (2 to 10 ft/s) (paragraph [0162 toward the bottom). Smith also teaches that the second reaction stage has a superficial velocity of at least 9 to no greater than 20 meters per second (30 to 65 ft/s) (paragraph [0164], second column). These are within the ranges of 2 to 10 ft/s and 30 to 70 ft/s, respectively, of instant claim 12.
With regard to claim 13, Smith and Hedrick do not specifically teach the weight ratio of the catalyst to the feed.
Lomas teaches a process for catalytic cracking of a feed (paragraph [0027]). Lomas further teaches that the amount of catalyst for a given flow rate of feed will be proportional to the superficial velocity of the feed and the height of the catalyst bed, hence the ratio of catalyst to feed can be controlled by adjusting the height of the catalyst and/or the flow rate of the feed (paragraph [0052]). Thus, Lomas teaches that the ratio of catalyst to feed is a result-effective variable, and can be optimized. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the ratio of catalyst to feed to from 5 to 100 as claimed for the process of Smith and Hedrick, as taught by Lomas, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
With regard to claim 14, Smith and Hedrick do not specifically teach the catalyst flux in the upstream reactor section.
Lomas teaches that the equations                 
                    F
                    l
                    u
                    x
                    =
                    
                        
                            M
                            a
                            s
                            s
                             
                            F
                            l
                            o
                            w
                        
                        
                            R
                            e
                            a
                            c
                            t
                            o
                            r
                             
                            A
                            r
                            e
                            a
                        
                    
                
             and                 
                    M
                    a
                    s
                    s
                     
                    F
                    l
                    o
                    w
                    =
                    
                        
                            S
                            u
                            p
                            e
                            r
                            f
                            i
                            c
                            i
                            a
                            l
                             
                            V
                            e
                            l
                            o
                            c
                            i
                            t
                            y
                        
                    
                    *
                    
                        
                            D
                            e
                            n
                            s
                            i
                            t
                            y
                        
                    
                    *
                    (
                    R
                    e
                    a
                    c
                    t
                    o
                    r
                     
                    A
                    r
                    e
                    a
                    )
                
             (paragraphs [0009] and [0011]). Thus, one of ordinary skill in the art can calculate the Catalyst flux by dividing the Mass Flow equation by Area, thus producing the equation                 
                    F
                    l
                    u
                    x
                    =
                    
                        
                            S
                            u
                            p
                            e
                            r
                            f
                            i
                            c
                            i
                            a
                            l
                             
                            V
                            e
                            l
                            o
                            c
                            i
                            t
                            y
                        
                    
                    *
                    (
                    D
                    e
                    n
                    s
                    i
                    t
                    y
                    )
                
            . Smith teaches the superficial velocity of 0.6 to 3 m/s (2 to 10 ft/s) for the upstream catalyst stage, but does not teach a catalyst density. However, as recited above, the superficial velocity of Smith overlaps turbulent and fast-fluidized reactor beds. Lomas further teaches that the catalyst density for turbulent beds is typically 320-480 kg/m3 and for fast-fluidized beds is 48 to 320 kg/m3 (paragraphs [0022]-[0023]). Thus, one can calculate from the ranges of Smith and Lomas a Flux of 28.8 to 1440 kg/m2-s (5.9 to 294.9 lb/ft2-s). This overlaps the range of 1 to 20 lb/ft2-s of instant claim 14. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 15, Smith teaches a process for catalytic conversion of hydrocarbon feeds to products (paragraph [0008]) comprising the following: 
a) introducing a hydrocarbon feed to a reactor (paragraph [0014]). Smith further teaches that the reactor comprises a first reaction stage having a first diameter (paragraph [0009]) and a second reaction stage having a second diameter (paragraph [0010]), where the first diameter is at least about 1.5 times the second diameter (paragraph [0068]). One of ordinary skill in the art would know that the area of a circle is A=π(d/2)2, thus the ratio of the first area to the second area would be the square of the ratio of the first diameter to the second diameter. Thus, when the ratio of the diameters is at least about 1.5, the ratio of the first area to the second area would be at least about 2.25. This is within the range of a ratio of at least 150% of instant claim 15. Smith further teaches that the first stage 112 is upstream and below the second stage 115 (paragraph [0032], Fig. 1A). Smith additionally teaches that the feed is aliphatic hydrocarbons or naphtha (paragraph [0178], second column), and the products include ethylene, propylene, and butene (paragraph [0226]). 
Smith does not explicitly teach that the first (upstream) reaction stage operates as a fast fluidized, turbulent, or bubbling bed. However, Smith teaches that the catalyst is fluidized in the first reaction stage (upstream stage) and that the superficial velocity of the first (upstream) stage is at least 0.6 to no greater than 3 meters per second (2 to 10 ft/s) (paragraph [0162] toward the bottom). 
Lomas teaches that there are 4 types of fluidization regimes known in catalytic reactors, transport, bubbling bed, turbulent beds, and fast fluidized beds (paragraphs [0017] and [0021]). Lomas further teaches that typical superficial velocity in turbulent beds is 0.5 to 1.3 m/s (1.5 to 4 ft/s) and in fast fluidized beds is 1.1 to 2.1 m/s (3.5 to 7 ft/s) (paragraphs [0021]-[0022]). 
Thus, one of ordinary skill in the art would reasonably conclude that the fluidized reaction stage of Smith which has a superficial velocity of 0.6 to 3 m/s (2 to 10 ft/s) is a turbulent or fast fluidized bed as claimed, because the superficial velocity of Smith overlaps the typical superficial velocity of both turbulent and fast fluidized beds, absent any evidence to the contrary.
	b) reacting the feedstream with a cracking catalyst to produce a product (paragraph [0014]).
c) sending the catalyst from the reactor to a regenerator, where the regenerator provides for combustion (combustor) (paragraphs [0097], [0100]). 
Smith teaches that the regenerator may be the regenerator in US 4,595,567 (Hedrick), which is incorporated by reference (paragraph [0100]). Hedrick teaches:
d) regeneration comprises contacting the catalyst with a combustion gas which increases the temperature of the catalyst (column 6, lines 21-26).
Smith also teaches:
e) passing the catalyst from the regenerator to the conversion apparatus (reactor) by omitting the catalyst cooler (paragraph [0101]). This is equivalent to passing the heated catalyst to the reactor.
Smith and Hedrick do not specifically teach adding a supplemental fuel to the combustor.
Eng teaches a process for catalytic cracking (paragraph [0004]). Eng further teaches that the cracking is endothermic, so heat is supplied to the reactor to maintain sufficient reaction temperature (paragraph [0005]). Eng also teaches that when light feedstocks are used including C4+ olefinic or aliphatic hydrocarbons and light naphtha, there may be insufficient heat from the coke (paragraphs [0005] and [0013]). Thus, when coke on the catalyst is insufficient, then a supplemental fuel can be introduced to the regenerator to maintain a steady heat balance (paragraph [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a supplemental fuel to the regenerator of Smith and Hedrick, because Smith and Hedrick teach combustion of the catalyst to increase the temperature of the catalyst when the feed is aliphatic hydrocarbons or naphtha and Eng teaches that the cracking is endothermic and that when there is not sufficient coke to heat the catalyst due to the use of light hydrocarbons including C4+ aliphatic hydrocarbons which include butane or light naphtha, a supplemental fuel can be added in order to maintain a steady heat balance for the reaction (paragraph [0038]).
With regard to claims 16-18, Eng teaches that the supplemental fuel can be fuel oil or kerosene (paragraph [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772